     Case 2:20-cv-04061-PA-KS Document 8 Filed 05/06/20 Page 1 of 2 Page ID #:140
                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-04061 PA (KSx)                                         Date    May 6, 2020
 Title             Valley Farms, Inc. v. Helena Agri-Enterprises, LLC



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS

        Before the Court is a Notice of Removal filed by defendant Helena Agri-Enterprises, LLC
(“Defendant”). Defendant asserts that this Court has jurisdiction over the action brought against
it by plaintiff Valley Farms, Inc. (“Plaintiff”) based on the Court’s diversity jurisdiction. See 28
U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d
1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that
there is complete diversity of citizenship between the parties and that the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural
person must be a citizen of the United States and be domiciled in a particular state. Kantor v.
Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the
places they reside with the intent to remain or to which they intend to return. See Kanter v.
Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For the purposes of diversity
jurisdiction, a corporation is a citizen of any state where it is incorporated and of the state where
it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v. Aero
Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is the citizenship of its
members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
     Case 2:20-cv-04061-PA-KS Document 8 Filed 05/06/20 Page 2 of 2 Page ID #:141
                                                                                                 JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-04061 PA (KSx)                                  Date   May 6, 2020
 Title          Valley Farms, Inc. v. Helena Agri-Enterprises, LLC

(“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”).

        The Notice of Removal alleges that Defendant “is, and at all times relevant has been a
limited liability company incorporated in the State of Delaware and with its principal place of
business in Tennessee. [Defendant] is, therefore, a citizen of Delaware and Tennessee.” (Notice
of Removal ¶ 5.) As a limited liability company, Defendant’s citizenship is determined by the
citizenship of its members, which Defendant has not alleged. Specifically, the Notice of
Removal alleges Defendant’s citizenship as if it were a corporation, rather than as an LLC. As a
result, Defendant has not satisfactorily alleged its own citizenship. “Absent unusual
circumstances, a party seeking to invoke diversity jurisdiction should be able to allege
affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at 857. Moreover,
a defendant is presumed to know the facts surrounding its own citizenship. See, e.g., Leon v.
Gordon Trucking, Inc., 76 F. Supp. 3d 1055, 1063 (C.D. Cal. 2014); Cretian v. Job1USA, Inc.,
No. 09-CV-770-ST, 2009 WL 4841039, at *1 (D. Or. Dec. 11, 2009) (“Defendant is presumed to
know its own citizenship; indeed it is in the best position to know it for purposes of removal.”).
By failing to allege its members’ citizenship, Defendant has failed to establish its citizenship
and, therefore, this Court’s diversity jurisdiction.

       For the foregoing reasons, Defendant has failed to satisfy its burden of showing that
diversity jurisdiction exists over this action. Accordingly, this action is hereby remanded to
Santa Barbara Superior Court, Case No. 20CV01541, for lack of subject matter jurisdiction. See
28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 2 of 2
